An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.

               IN THE COURT OF APPEALS OF NORTH CAROLINA
                                   No. COA14-1221

                                   Filed: 5 May 2015

STATE OF NORTH CAROLINA
                                             Guilford County
               v.                            Nos. 12 CRS 68172-76, 78
                                                  12 CRS 24304, 68166
ALEXANDER MACK


        Appeal by defendant from judgment entered 20 March 2014 by Judge Edgar B.

Gregory in Guilford County Superior Court. Heard in the Court of Appeals 17 April

2015.

        Attorney General Roy Cooper, by Assistant Attorney General Sherri Horner
        Lawrence, for the State.

        William D. Spence for defendant-appellant.


        TYSON, Judge.


        Alexander Mack (“Defendant”) appeals from the judgment entered upon his

guilty plea to multiple sexual offenses. We affirm.

                                     I. Background

        Defendant entered an Alford plea to seven counts of first-degree sexual offense

with a child and one count each of taking indecent liberties with a child and sex

offense while in a parental role on 13 March 2014. The terms of the plea provided
                                   STATE V. MACK

                                  Opinion of the Court



that the convictions would be consolidated into one judgment imposing a term of 192

to 240 months in prison.

      Numerous other charges were dismissed, including additional first-degree

sexual offense charges. The trial court entered a judgment consistent with the terms

of the plea. Defendant gave notice of appeal.

                               II. Anders v. California

      Counsel appointed to represent Defendant on appeal has been unable to

identify any issue with sufficient merit to support a meaningful argument for relief

on appeal and asks that this Court conduct its own review of the record for possible

prejudicial error.

      Counsel has shown to the satisfaction of this Court that he has complied with

the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and

State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising Defendant of his right

to file written arguments with this Court and by providing him with the documents

necessary for him to do so.

                                   III. Conclusion

      In accordance with Anders, we have fully examined the record to determine

whether any issues of arguable merit appear therefrom. We have been unable to find

any possible prejudicial error and conclude that the appeal is wholly frivolous. The

judgment appealed from is affirmed.

      AFFIRMED.


                                          -2-
                          STATE V. MACK

                         Opinion of the Court



Judges BRYANT and DIETZ concur.

Report per Rule 30(e).




                                 -3-